Exhibit 10.1

 

Transition and Amendment to Employment Agreement

 

This Transition and Amendment to Employment Agreement (the “Amendment”), dated
June 11, 2019, is made by and between On Track Innovations Ltd. Company (the
“Company”) and Mr. Shlomi Cohen Israeli I.D. Number 058905365 (the “Employee”).

 

Whereasthe parties entered into that certain Employment Agreement, dated August
2, 2015 (the “Agreement”); and

 

Whereasthe Company and the Employee contemplate a transition in the leadership
team of the Company and accordingly have agreed to amend certain terms of the
Agreement as set forth herein to reflect the anticipated changes, while keeping
all other provisions as is;

 

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
set forth, the parties hereto, intending to be legally bound, have agreed as
follows:

 

1.All capitalized terms used in this Amendment and not defined herein shall have
the meaning assigned to such terms in the Agreement.

 

2.The Employee will cease to serve as the Company’s Chief Executive Officer on
December 31, 2019 but will continue to serve as a member of the Board of
Directors of the Company. The Employee undertakes to assist in identifying,
hiring and smooth transitioning the role of Company Chief Executive Officer to
his successor. The Employee will be employed by the Company as the Chairman of
the Board of Directors of the Company and shall provide additional services to
the Company commencing on January 1, 2020.

 

3.Notwithstanding Section 3.1 to the Agreement, the Agreement, as amended, may
be terminated by either party, without cause, upon providing an advance three
months notice. If the Employee ceases to be a director, it shall be deemed as if
a termination notice was served to the Employee on the last date of his service
as a director of the Company.

 

4.Notwithstanding Section 4.3 to the Agreement, commencing on January 1, 2020,
the Employee shall be entitled, to the extent and as long as such activity does
not interfere with discharging his duties under the Agreement, as amended, to
devote his business time to matters other than the Company.

 

5.Section 1 to Appendix A of the Agreement shall be replaced with the following
paragraph:

 

“Employee shall fulfill the managerial and other tasks assigned to him from time
to time by the Company’s Board of Directors. The scope of Employee’s Employment
shall be 40 hours a month.”

 

6.Section 2 to Appendix A of the Agreement shall be replaced with the following
paragraph:

 

“The Employee shall be entitled to a gross monthly salary of NIS 36,000 (the
“Monthly Salary”), 10% of which will be considered as a consideration for
Employee’s non-compete undertakings. The Monthly Salary shall be paid no later
than the ninth day after the end of any calendar month. The Company may increase
the Monthly Salary subject to the approvals required under applicable law.
Salary evaluation will be conduct on an annual basis.”

 



 

 

 

7.Section 11 to Appendix A of the Agreement shall be replaced with the following
paragraph

 

“11. Annual Stock Option Awards

 

In addition to the options specified in Section 10 and without derogating
thereof, during each calendar year staring on January 1, 2020, Employee may be
awarded share options annually to promote retention and to incentivize the
Employee to positively impact shareholder value over a time horizon greater than
one year. The total number of options that may be issued to Employee in any
calendar year may not exceed 50,000 options to purchase 50,000 Ordinary Shares
of the Company, par value NIS 0.10 per share. The issuance of share option
awards will be subject to the discretion and approval of both the Compensation
Committee and the Board of Directors.

 

All options granted to the Employee shall be subject to the provision of the
Company’s then applicable share option plan.”

 

8.Section 12 to Appendix A (Annual Bonus Plan), shall be deleted.

 

9.This Amendment will become effective subject to the approval of the
shareholders meeting of the Company, as required under applicable law.

 

10.Nothing in this Agreement shall derogate from the Employee rights accrued
through December 31, 2019, including provisions made to pension and other funds
as well as incentive securities granted to the Employee in his capacity as Chief
Executive Officer of the Company.

 

11.All other provisions of the Agreement not effected by that amendment shall
continue in full force and effect with the necessary changes resulting from this
Amendment.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

/s/ James Scott Medford   /s/ Shlomi Cohen On Track Innovations Ltd.   Shlomi
Cohen       By: James Scott Medford      Title: Chairman of the Board    

 

  



 



